DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted Claim Amendments
Applicant 11/19/21 submitted claim amendments have been reviewed and approved for entry.

Reason for Allowance
Claim 1-6 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the method adjusting the control current of the claimed valve for a heat exchanger inlet of the flows from the two bleed streams as claimed in claim 1.
The closest prior art of record is Saldino (U.S. PGPub 2012/0045317), Hillel et al. (U.S. PGPub 2015/0354464), and Hoang (U.S. PGPub 2014/0069105) teach turbine heat exchangers using bleed air and various control methods for controlling such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763